Exhibit 10.15

SHORT-TERM INCENTIVE PLAN

Crawford & Company’s 2008 Short-Term Incentive Plan (STIP) is one component of
the total compensation of individuals who are vital to the overall success of
the company (“Company”). The STIP is not intended to be governed by the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), as either a
welfare benefit plan or a pension plan. It is intended to be a bonus program as
such term is defined in the regulations under ERISA at 29 C.F.R. § 2510.3-2(c).

Important Information About the STIP

This STIP supersedes all prior short-term incentive plans. The
Nominating/Corporate Governance/Compensation Committee (the “Committee”) of the
Board of Directors of the Company has full discretion to interpret, amend or
modify the plan at its sole discretion, including the modification of individual
payouts. The Committee shall appoint an administrative committee that shall be
responsible for the day to day administration of the Plan.

Participation in the STIP does not create any contractual or other right to
receive any other benefits, nor does participation constitute a condition or
right of future employment.

Overall Objectives

The STIP has been designed to:

 

  •  

Build a strong, uniform performance-based culture across the Company.

 

  •  

Support and reward the achievement of corporate, division and, in some cases,
individual results.

 

  •  

Provide significant reward for exceeding set goals.

 

  •  

Provide a market-competitive total cash compensation opportunity.

 

  •  

Assist in attraction and retention of talent critical to the Company’s success.

Eligibility

Company employees, including employees of designated Company subsidiaries, are
eligible for participation in the STIP if they meet the following criteria:

 

  •  

Employees must be a “full-time employee.”

 

  •  

Unless specified by the Committee, employees must be in a management level
position, equivalent to a U.S. grade level 8 and above.

 

  •  

Employees must be employed in an STIP-eligible position prior to the start of
the STIP year or at time of hire or are promoted into a STIP-eligible position
by September 30 of the applicable STIP year.



--------------------------------------------------------------------------------

Short-Term Incentive Plan

 

  •  

Employees must be in the STIP-eligible position until the end of the STIP year
as a full time employee and on the payroll at time of STIP payment date, which
is targeted to take place by March 15 following the end of the applicable STIP
year.

If an employee is in corrective action status on the date when the STIP payment
is distributed, the employee is ineligible for STIP payment.

If an employee is hired into a STIP eligible position after February 1 and
before September 30 of the applicable STIP year…

If an employee is hired into a STIP eligible position after February 1 and
before September 30 of the applicable STIP year, the employee will be eligible
to receive a prorated amount of the STIP payment based on the number of full
months he or she is in an STIP eligible position.

How the STIP Works

STIP awards are based on performance measures that may include a combination of
corporate, division and individual performance goals. Important: For any STIP
payouts to be made, the Company must achieve at least 80% of the target for
corporate operating earnings in a STIP year.

STIP Target Levels

If an employee is eligible for participation in the STIP, the employee will have
a target STIP payment, based on the employee’s salary grade. The target STIP
payment shall be a percentage of the employee’s base salary as shown below:

STIP 2008 Target Levels

 

Salary Grade    Target STIP Payment (as % of salary)   20        65.0 % 19    
   47.5 % 18        47.5 % 17        45.0 % 16        30.0 % 15 c    35.0 % 15 b
   30.0 % 15        22.5 % 14 c    30 % 14 b    22.5 % 14        17.5 % 13 c   
30.0 % 13 b    22.5 % 13        14.5 % 12 c    22.5 % 12 b    14.5 % 12       
11.0 % 11 c    14.5 %

 

2



--------------------------------------------------------------------------------

Short-Term Incentive Plan

STIP 2008 Target Levels

 

Salary
Grade

   Target STIP Payment (as % of salary)   11 b    11.0 % 11        11.0 % 10 c
   14.5 % 10 b    11.0 % 10        11.0 %   9 c    14.5 %   9 b    11.0 % 9     
10.0 %  8 c    5.0 %   8 b    14.5 % 8      10.0 %

 

  •  

Target levels are not guaranteed; any STIP payout is based on satisfaction of
applicable performance measures and can be below, at or above target. In
addition, for any payout to occur, the Company must achieve at least 80% of the
corporate operating earnings target measure. Refer to “STIP Performance
Measures” on page 5 for more information.

 

  •  

Any employee may earn above the STIP target for outstanding performance. The
maximum an employee can receive is two times the target STIP payment. For
example, if an employee is classified as grade 11, the employee’s maximum STIP
payout would be 22.0% of his or her base salary.

 

  •  

“Base salary” is the annualized base rate of pay, and does not include other
income such as bonuses, commissions, disability benefits, etc. Any STIP award is
based on an employee’s salary as of January 1 of the applicable STIP year unless
the employee becomes STIP-eligible after the start of such STIP year in which
case the STIP award is based on the employee’s salary on the date he or she
becomes STIP-eligible.

STIP Result Categories

An employee’s STIP award is based on performance measures in up to three
categories:

 

  •  

Corporate

 

  •  

Division

 

  •  

Individual

The categories and applicable weightings for corporate and division employees
are set forth in the following charts:

Corporate

 

Grade1    Corporate     Individual   20    100 %   0 % 19    100 %   0 % 18   
100 %   0 % 17    80 %   20 % 16    80 %   20 % 15    80 %   20 %

 

3



--------------------------------------------------------------------------------

Short-Term Incentive Plan

 

Grade1

   Corporate     Individual   14    80 %   20 % 13    80 %   20 % 12    80 %  
20 % 11    70 %   30 % 10    70 %   30 % 9    70 %   30 % 8    70 %   30 %

 

1

Includes b and c levels within a grade.

Division

 

Grade1

   Corporate     Division     Individual   19    30 %   70 %   0 % 18    30 %  
70 %   0 % 17    20 %   60 %   20 % 16    20 %   60 %   20 % 15    20 %   60 %  
20 % 14    20 %   60 %   20 % 13    20 %   60 %   20 % 12    20 %   60 %   20 %
11    20 %   50 %   30 % 10    20 %   50 %   30 % 9    20 %   50 %   30 % 8   
20 %   50 %   30 %

 

1

Includes b and c levels within a grade.

STIP Performance Measures

Quick Note

Not all STIP participants have awards that include individual performance.

Each of the results categories are made up of one or more performance measures.
The performance measure targets in each category are established by the
Committee for each STIP year.

Corporate and division performance measures include:

 

  •  

Revenue – Adjusted for acquisitions, dispositions and exchange rate
fluctuations.

 

  •  

Operating earnings

 

  •  

Workdays outstanding in total billed and unbilled accounts receivable (“Total
A/R”)

While using the same performance measures, corporate results are based on
overall corporate performance measured against revenue, operating earnings and
workdays outstanding in Total A/R and division results are based on
division-specific performance against these measures.

Individual performance measures are based on individual performance evaluation
ratings.

 

4



--------------------------------------------------------------------------------

Short-Term Incentive Plan

Threshold, Target and Maximums for Performance Measures

Each performance measure is assigned a:

 

  •  

Threshold – Results at or below the threshold level of performance provide no
incentive award.

 

  •  

Target – Results meeting target trigger payment of 100% of the target goal.

 

  •  

Maximum – Results meeting maximum trigger payment of 200% of the target goal.

Performance measures and their thresholds, targets and maximums are set annually
by the Committee.

Performance Measure Weighting

Each performance measure is given a weight, as approved by the Committee. The
weightings for 2008 are shown below:

 

Performance Measure

   2008 Weighting of Goals        Corporate     Division*     Individual  

Revenue

   20 %   20 %   n/a  

Operating earnings

   60 %   60 %   n/a  

Workdays outstanding in Total A/R

   20 %   20 %   n/a  

Individual Performance

   n/a     n/a     100 %

 

* Division weighting are based on division specific goals for revenue, operating
earnings and workdays outstanding in Total A/R.

Quick Note

For any STIP payout to occur, the Company must achieve at least 80% of the
target for the corporate operating earnings performance measure for that year.

Keep in mind:

 

  •  

The specific measures and weightings used to determine an employee’s STIP payout
will be based on the employee’s salary grade and to which division/operating
company the employee is employed. For example, if an employee works in US P&C
operations, division specific P&C performance would constitute the larger
portion of such employee’s STIP award, followed by individual performance and
total company results.

 

  •  

To meet threshold and target for individual performance, an employee must
receive a 3.0 or better rating on his or her most recent performance evaluation.
Any STIP payment in excess of 100% of the target goal attributable to individual
performance is solely at the discretion of the Committee.

 

  •  

It is possible to receive performance results that fall between the three
milestones of threshold, target and maximum. For example, Company operating
earnings results may be above target but below maximum. Any STIP payment will be
adjusted to reflect actual performance results.

 

5



--------------------------------------------------------------------------------

Short-Term Incentive Plan

STIP Personalized Statement

Each employee will receive a STIP personalized statement outlining his or her
bonus opportunity under the STIP. This statement will be updated and reissued
with any actual payout information following the end of the applicable STIP
year.

STIP Payout – An Example

Following is an example of a STIP payout at threshold, target, and maximum,
assuming for an employee:

 

  •  

The employee is employed in US P&C.

 

  •  

The employee is a salary grade 9.

 

  •  

The employee is earning a base salary of $85,000.

 

  •  

The employee has a STIP Target of $8,500 (10.0% x $85,000).

 

Component

   Weight
of
Metric   Percentage
of
Bonus   THRESHOLD     TARGET     MAXIMUM  

1. Total Company Performance

        

Revenue

     20%  

  4%

  $ 0     $ 340     $ 680  

Operating Earnings

     60%   12%   $ 0     $ 1,020     $ 2,040  

Weekdays O/S in Total A/R

     20%     4%   $ 0     $ 340     $ 680      100%   20%   $ 0     $ 1,700    
$ 3,400  

2. Division Performance

          

Div Revenue

     20%   10%   $ 0     $ 850     $ 1,700  

Div Operating Earnings

     60%   30%   $ 0     $ 2,550     $ 5,100  

Div Weekdays O/S in Total A/R

     20%   10%   $ 0     $ 850     $ 1,700      100%   50%   $ 0     $ 4,250    
$ 8,500  

3. Individual Performance

          

Individual Performance

   100%   30%   $ 0     $ 2,550     $ 5,100      100%   30%   $ 0     $ 2,550  
  $ 5,100  

Total Annual Incentive Payout:

       $ 0     $ 8,500     $ 17,000  

Actual Payout as % of Salary:

         0.0 %     10.0 %     20.0 %

STIP Payments

Employees who qualify will receive any STIP payout in a lump sum cash payment.
The Company will endeavor to distribute such payments no later than March 15
following the end of the applicable STIP year.

All STIP payments are subject to applicable federal, state, local, and FICA
withholdings and taxes. In addition, applicable 401(k) contributions will be
made from an employee’s STIP payment in accordance with his or her current
contribution rate.

 

6



--------------------------------------------------------------------------------

Short-Term Incentive Plan

Life Events and the STIP

 

Life Event

  

What Happens to the STIP payment

An employee is not currently eligible for the STIP and is promoted to a STIP
eligible position    In general, the employee will be eligible for STIP
participation for any full months that he or she works in the STIP year,
provided the employee is promoted before September 30 of that STIP year. An
employee is currently eligible for the STIP and is promoted to new salary grade
   The employee’s STIP payout, if any, for that STIP year will be a prorated
combination of his or her full months worked at the previous and new salary
grades; provided, however, the employee must move into the new salary grade
before September 30 of the applicable STIP year. If an employee moves into a new
salary grade after September 30 of the applicable STIP year, his or her STIP
payment will be based on the salary grade effective prior to September 30 of
such year. An employee is currently eligible for the STIP and moves to a
non-STIP eligible position    The employee is eligible to receive a prorated
amount of his or her STIP payout for any full months worked during the
applicable STIP year while STIP eligible. An employee is currently eligible for
the STIP and his or her employment terminates    The employee will not be
eligible for any STIP payout for the STIP year in which the termination occurred
unless the termination is for death or retirement. If an employee is STIP
eligible and his or her employment is terminated in a Company-initiated
reduction in force, the employee may be eligible for a prorated amount of the
STIP payment. An employee is eligible for the STIP, leaves the Company and is
rehired in a STIP-eligible position in the same STIP year    The employee will
be eligible for a STIP payout based on the full months worked after his or her
rehire date – any eligibility accrued before the employee terminated from
employment will not count in his or her STIP payout calculation. An employee is
STIP-eligible and goes on an approved unpaid leave of absence    Provided
applicable state or federal laws allow, the employee is eligible to receive a
prorated amount of his or her STIP payout for any full months worked during the
year while STIP eligible. An employee is STIP-eligible and returns from an
approved unpaid leave of absence    Provided applicable state or federal laws
allow, the employee is eligible to receive a prorated amount of his or her STIP
payout for any full months worked during the year while STIP eligible. An
employee retires    The employee is eligible to receive a prorated amount of his
or her STIP payout for any full months worked during the STIP year before
retirement. An employee dies    The employee’s estate is eligible to receive a
prorated amount of his or her STIP payout for any full months worked during the
STIP year before death.

 

7